Citation Nr: 0427637	
Decision Date: 10/06/04    Archive Date: 10/12/04

DOCKET NO.  01-08 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of 
acromioclavicular joint strain, left shoulder.

2.  Entitlement to service connection for residuals of 
cervical strain.

3.  Entitlement to service connection for  upper back injury.

4.  Entitlement to service connection for cold injury and 
strain, right foot.

5.  Entitlement to service connection for hearing loss, right 
ear.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from May 1979 to May 2001.

This issues of entitlement to service connection for 
residuals of cervical strain; upper back injury; and cold 
injury and strain, right foot come before the Board of 
Veterans' Appeals (Board) on appeal from a May 2001 rating 
decision of  the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Waco, Texas.

This issue of entitlement to service connection for hearing 
loss, right ear, comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of  the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The Board notes that the veteran also presented a notice of 
disagreement and perfected an appeal with respect to the May 
2001 denial of service connection for patellofemoral pain 
syndrome, right knee and patellofemoral pain syndrome, left 
knee (claimed as bursitis).  However, service connection was 
granted for both patellofemoral pain syndrome, right knee and 
patellofemoral pain syndrome, left knee (claimed as bursitis) 
by means of February 2004 rating decision.  Accordingly, 
these issues are no longer before the Board.  

The Board also notes that there appears to be an appeal 
pending with respect to an overpayment.  However, this matter 
has not been forwarded to Board.  Accordingly, this matter is 
referred to the RO for any appropriate adjudication.

The issue of entitlement to service connection for residuals 
of acromioclavicular joint strain, left shoulder, is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal.

2.  The veteran's service medical records show treatment for 
a cervical strain.  Post-service medical records provide a 
nexus to service.

3.  The veteran's service medical records are negative for 
treatment of an upper back disorder.   There is no competent 
medical evidence of a current condition. 

4.  The veteran incurred cold weather injury to his right 
foot during service.

5.  The veteran currently has residuals of cold injury, right 
foot.

6.  There is no competent medical evidence of record showing 
current hearing loss, right ear.


CONCLUSIONS OF LAW

1.  The criteria for service connection for residuals of 
cervical strain have been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. § 3.303 (2003).

2.  The criteria for service connection for an upper back 
injury have not been met.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2003).

3.  The criteria for service connection for cold injury and 
strain, right foot, have been met.  38 U.S.C.A. §§ 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 4.104, Diagnostic 
Code 7122 (2003).

4.  The criteria for service connection for hearing loss, 
right ear, have not been met.  38 U.S.C.A. §§ 1110, 1112, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 
(2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As to the issues of entitlement to service connection for 
residuals of cervical strain; upper back injury; and cold 
injury and strain, right foot, the veteran and his 
representative have been provided with a copy of the appealed 
May 2001 rating decision, a September 2001 statement of the 
case (SOC), and a supplemental statement of the case (SSOC) 
dated in January 2004, with notice thereof sent in April 
2004, that discussed the pertinent evidence, and the laws and 
regulations related to the claims on appeal.  Moreover, these 
documents essentially notified them of the evidence needed by 
the veteran to prevail on his claims.  

In addition, in a March 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims of 
service connection, and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also informed of what 
he could do to help with his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in March 2003 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

The United States Court of Appeals for Veterans Claims' 
(Court) decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  However, the Court held that failure to provide 
notice prior to an initial AOJ adjudication may not be error 
if there is either (1) subsequent full VCAA compliance and 
readjudication by the AOJ, or (2) a finding that failure to 
provide pre-AOJ initial adjudication notice constitutes 
harmless error.  See VAOPGCPREC 7-2004 (interpreting the 
Court's holding in Pelegrini).  In the present case, 
regarding the current issue on appeal, a substantially 
complete application was received in June 2001.  Thereafter, 
the RO issued a rating decision in May 2001.  In March 2003, 
the RO provided notice to the claimant regarding what 
information and evidence is needed to substantiate his claim 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was nonprejudical.  While the 
notice provided to the appellant in March 2003 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a SSOC 
was mailed to the appellant in January 2004, notice thereof 
April 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports, and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claim, not already of record, and there are no additional 
records to obtain.  Additionally, VA has also scheduled the 
veteran for VA examinations, in include obtaining opinions.  
Moreover, as noted above, the veteran has been informed of 
the type of evidence necessary to substantiate his claim, as 
well as the respective responsibilities of himself and VA as 
it pertains to his claim.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) 
(en banc), vacated on other grounds sub nom. Winters v. 
Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).  In fact, the Court has stated, "The VCAA is a 
reason to remand many, many claims, but it is not an excuse 
to remand all claims."  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001) (en banc).

As to the issue of entitlement to service connection for 
hearing loss, right ear, the veteran and his representative 
have been provided with a copy of the appealed January 2003 
rating decision, a July 2003 statement of the case (SOC), and 
a supplemental statement of the case (SSOC) dated in January 
2004, with notice thereof sent in April 2004, that discussed 
the pertinent evidence, and the laws and regulations related 
to the claims on appeal.  Moreover, these documents 
essentially notified them of the evidence needed by the 
veteran to prevail on his claims.  

In addition, in a July 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claims of 
service connection, and offered to assist him in obtaining 
any relevant evidence.  This letter gave notice of what 
evidence the appellant needed to submit and what evidence VA 
would try to obtain.  The veteran was also informed of what 
he could do to help with his claim.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini, supra.  

In light of the foregoing, the Board finds that the rating 
decision, SOC, SSOC and notice letter dated in July 2002 
complied with the specific requirements of Quartuccio 
(identifying evidence to substantiate the claims, the 
relative duties of VA and the claimant to obtain evidence, 
and affording him an opportunity to submit all pertinent 
evidence pertaining to his claims that he might have); and 
Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the 
document that satisfies VCAA notice).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based on ionizing radiation exposure).

Direct service connection requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  Where the determinative issue involves medical 
causation or a medical diagnosis, there must be competent 
medical evidence to the effect that the claim is plausible; 
lay assertions of medical status do not constitute competent 
medical evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disorder may be service connected if the evidence of record 
reveals that the veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in 
service with continuity of symptomatology demonstrated 
thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
97 (1997).  Evidence that relates the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage, 
10 Vet. App. at 495-97.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. §§ 
1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. § 
1101(3) and 38 C.F.R. § 3.309(a) (listing applicable chronic 
diseases, including other organic diseases of the nervous 
system, such as sensorineural hearing loss).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination, 
the benefit of the doubt is afforded the claimant. 38 
U.S.C.A. § 5107(b).

I.  Residuals of a Cervical Strain

The Board notes that the veteran's January 1979 entrance 
examination was negative of complaints of a back condition.  
However, the March 1991 retirement examination included 
complaints of recurrent back pain or any back injury.  The 
examiner recorded that the veteran had chronic neck and back 
pain following an in-service car accident.  July 1993 
emergency room reports record that the veteran reported he 
had been in a motor vehicle accident wherein he had been 
rear-ended.  The veteran was ambulatory into the ER.  
Examination findings were negative as to trauma to head, neck 
and chest.  He was nontender; had positive motor skills, 
reflexes and sensation; and motor strength was 5/5.  The 
diagnosis was cervical strain.  The veteran reported the next 
day for VA treatment with complaints of neck pain.  

The veteran was scheduled for a March 2001 VA examination.  
Subjective complaints included chronic neck pain as well as 
occasional pain that radiates from the neck to the upper 
back.  Activities like sit-ups and prolonged sitting tended 
to increase his discomfort.  Objective findings of the neck 
were full range of motion, no thyroid enlargement, cervical 
adenopathy, or jugular venous distention.  The neck 
musculature was well developed with good strength and muscle 
tone.  The vertebrae were midline and non-tender on 
palpitation.  Range of motion testing revealed no increased 
discomfort or loss of mobility.  Neck flexion was to 45 
degrees; extension to 55 degrees; lateral flexion to 40 
degrees bilaterally; and rotation to 70 degrees bilaterally.  
The veteran was diagnosed with a cervical strain.   A May 
2001 RO rating decision denied service connection because 
there was no evidence of a current disability.

The veteran perfected his appeal in October 2001 and argued 
that the VA examination was inadequate.  The veteran 
underwent an additional VA examination in January 2003.  
Subjective complaints were discomfort in the lower part of 
the neck and the upper back.  However, there were no 
radicular symptoms of numbness or tingling in the upper 
extremity or any loss of strength.  There was no cough or 
sneeze effect.  The stiffness and discomfort in the neck was 
accentuated by extreme movements of the head when turning or 
with driving for long periods of time.  He stated that he 
experiences sharp stabbing pains in his lower neck several 
times a week.  The veteran has not undergone any surgery on 
his neck or back.  Objective findings were that the head and 
neck were in midline.  Range of motion of the cervical spine 
was good with flexion to 45 degrees, extension to 50 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 60 
degrees bilaterally.  There was some slight tenderness noted 
along the lower cervical spinous processes.  There was no 
paraspinous muscle tenderness or spasm. X-rays of the 
cervical spine revealed normal cervical vertebrae, 
intervertebral spaces in AP, lateral, and odontoid views of 
the cervical spine.  The examiner's diagnosis was history of 
cervical spine discomfort after remote whiplash injury, no 
evidence of radiculopathy.

Upon review of the aforementioned evidence, the Board finds 
that the probative value and weight of the totality of the 
evidence is in such balance as to require resolution of any 
doubt in the veteran's favor.  38 U.S.C.A. § 5107(b); 38 
C.F.R.     § 4.3.  Accordingly, the Board finds that the 
veteran's in service treatment for a cervical strain due to 
an automobile accident, along with the veteran's current 
diagnosed cervical spine discomfort, warrant service 
connection for residuals of cervical strain.

II.  Upper back injury

The veteran's service medical records include the March 1991 
retirement examination, which documented complaints of 
recurrent back pain or any back injury.  The examiner 
recorded that the veteran had chronic neck and back pain 
following a car accident.  July 1993 emergency room reports 
record that the veteran reported for treatment because he had 
been in a motor vehicle accident wherein he had been rear-
ended.  The veteran was ambulatory into the ER.  Examination 
findings were negative as to trauma to head, neck and chest.  
He was nontender; had positive motor skills, reflexes 
sensation; and motor strength was 5/5.  The diagnosis was 
cervical strain.  The veteran reported the next day for VA 
treatment with complaints of neck pain.  The Board notes that 
in an August 1998 periodic examination the veteran did not 
assert that he had any recurrent back pain or back injury.

The veteran presented for a March 2001 VA examination.  
Subjective complaints included chronic neck pain as well as 
occasional pain that radiates from the neck to the upper 
back.  Activities like sit-ups and prolonged sitting tended 
to increase his discomfort.  Upon observation, the back was 
revealed to be symmetrical.  Musculature was well developed 
with good strength and muscle tone.  There was no 
costovertebral angle tenderness and the vertebrae were 
midline and nontender on palpitation.  Range of motion 
testing revealed no increased discomfort or loss of mobility.  
Flexion was to 90 degrees, extension to 30 degrees, rotation 
to 30 degrees bilaterally, and lateral flexion to 35 degrees 
bilaterally.  

The veteran perfected his appeal in October 2001 and argued 
that the VA examination was inadequate.  The veteran 
underwent an additional VA examination in January 2003.  
Subjective complaints were discomfort in the lower part of 
the neck and the upper back.  However, there were no 
radicular symptoms of numbness or tingling in the upper 
extremity or any loss of strength.  There was no cough or 
sneeze effect.  The stiffness and discomfort in the neck was 
accentuated by extreme movements of the head when turning or 
with driving for long periods of time.  He stated that he 
experiences sharp stabbing pains in his lower neck several 
times a week.  The veteran has not undergone any surgery on 
his neck or back.  Objective findings were that the head and 
neck were in midline.  Range of motion of the cervical spine 
was good with flexion to 45 degrees, extension to 50 degrees, 
lateral flexion to 40 degrees bilaterally, and rotation to 60 
degrees bilaterally.  There was some slight tenderness noted 
along the lower cervical spinous processes.  There was no 
paraspinous muscle tenderness or spasm.  X-rays of the 
cervical spine revealed normal cervical vertebrae, 
intervertebral spaces in AP, lateral, and odontoid views of 
the cervical spine.  The examiner's diagnosis was history of 
cervical spine discomfort after remote whiplash injury, no 
evidence of radiculopathy.

The Board acknowledges that the veteran claims he has an 
upper back disorder, which is related to his period of 
service.  However, medical diagnoses involve questions that 
are beyond the range of common experience and common 
knowledge and require the special knowledge and experience of 
a trained medical professional.  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible; lay assertions of medical status do 
not constitute competent medical evidence.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Consequently, without any medical 
support in the record, the Board cannot accord any probative 
value to his statements regarding his personal diagnosis of 
left ventricular hypertrophy.  See Espiritu, 2 Vet. App. at 
495.

With respect to the medical evidence of record, the Board 
finds that the vast majority does not bear directly and 
substantially on the issue at hand, i.e., whether the veteran 
has a current condition that was incurred or aggravated 
during his period of active duty.  The granting of service 
connection requires evidence demonstrating that a current 
disability resulted from an injury or disease incurred or 
aggravated in active military service.  38 U.S.C.A. § 1131; 
38 C.F.R. § 3.303(a).  In this case, the service medical 
records do mention a diagnosis for a cervical strain, 
however, there is no concrete diagnosis of an upper back 
disorder while in service.  Moreover, the medical evidence of 
record does not contain any diagnosis of an upper back 
disorder, following service.  Direct service connection 
requires evidence of a current disability with a relationship 
or connection to an injury or disease or some other 
manifestation of the disability during service.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Mercado-Martinez 
v. West, 11 Vet. App. 415, 419 (1998) (citing Cuevas v. 
Principi, 3 Vet. App. 542, 548 (1992)).  

Accordingly, the Board finds that service connection for an 
upper back condition is not warranted.  38 C.F.R. § 3.303.  
The veteran has not presented any medical evidence of a 
current condition.  Moreover, the Board notes that the 
veteran has been granted service connection for residuals 
from a cervical strain.  Any effects of this disorder on his 
upper back will be encompassed under that granting of service 
connection.  The veteran's claim for service connection for 
an upper back disorder is denied.

III.  Cold injury and strain, right foot

The veteran alleges exposure to cold in service with 
resulting disability to his feet.  The Board finds that the 
evidence does support service connection for residuals of 
cold injury of both feet.  Service medical records document 
treatment for injuries related to cold weather exposure in 
March 1980 and VA medical examination diagnosed a current 
disability of cold injury residuals of both feet.  The 
veteran reported in January 1985 with complaints of pain to 
the metatarsal area of the right foot.  No trauma was 
involved.  The veteran stated that his foot got cold.  
Circulation and sensation were intact; there was slight pain 
in the  metatarsal area of the right foot but no swelling was 
noted.  There was no discoloration or deformity.  The 
assessment was sensitivity due to exposure to cold.

The veteran reported for a March 2001 VA examination wherein 
he was diagnosed with history of cold exposure right foot and 
history of strain of the right foot, no disease was found for 
either.  A May 2001 rating decision denied service connection 
because there was no permanent residual or chronic 
disability.

The veteran reported for an additional VA examination in 
January 2003.  Objective findings were cold sensitization.  
During cold weather the veteran's toes and foot feel colder 
than the remainder of his body and he has to wear extra 
socks.  There was no Raynaud's phenomenon or hyperhidrosis.  
The veteran also experiences some tingling sensation in toes 
during cold weather.  The veteran does not experience any 
chronic pain in the foot.  He has had fungal infections of 
the toenails as well as the web spaces.  There were no 
breakdowns or ulcerations  There was onychomycosis.  The 
veteran denied any arthritis or joint stiffness in the right 
foot or toes and he had no limitation of motion.  The veteran 
denied any color changes of the skin or thickening or 
thinning.  No pain, stiffness, deformity, swelling, pes 
planus, callous formation, pain on manipulation or loss of 
tissue of the digits was noted.  X-rays of the feet showed 
normal MP and IP joint spaces and no calcaneal spur.  The 
examiner's diagnosis was "history of non-freezing cold 
injury to the right foot with minimal residuals as noted 
above, particularly cold sensitization and minor pain in the 
forefoot as well as fungal infection of the toes."

Accordingly, the Board finds that the probative value and 
weight of the totality of the evidence is in such balance as 
to require resolution of any doubt in the veteran's favor.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  Consequently, the 
Board finds that the veteran's in service treatment for cold 
weather exposure, along with the veteran's current cold 
injury residuals, warrant service connection for cold injury 
and strain, right foot.



IV.  Hearing Loss, Right Ear

Impaired hearing will be considered a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least 3 of the frequencies 500, 
1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; 
or when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385.

Review of the veteran's service medical records discloses no 
hearing loss disability within the meaning of VA regulation.  
Moreover, the report of the January 2003 VA audiology 
examination fails to reveal hearing loss disability.  That 
examination showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
25
25
30
30
25

Speech audiometry revealed speech recognition ability of 100 
percent in the right ear.  Therefore, the evidence fails to 
demonstrate current hearing loss disability as required by VA 
regulation.  In the absence of a current disability, the 
claim for service connection for hearing loss, right ear is 
denied.  Boyer, 210 F.3d at 1353; Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992).


ORDER

Service connection for residuals of cervical strain is 
granted.

Service connection for upper back injury is denied.

Service connection for cold injury and strain, right foot, is 
granted.

Service connection for hearing loss, right ear, is denied.


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, it expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.  Specifically, upon receipt of a complete or 
substantially complete application, VA must notify the 
claimant and his representative, if any, of any information 
or lay or medical evidence not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a).  
The notice should indicate what information VA will attempt 
to obtain on the claimant's behalf.  Id.  As to these issues, 
review of the claims folder reveals notice from the RO to the 
veteran that complies with VCAA requirements.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

With respect to VA's duty to assist, under the VCAA, VA has a 
duty to secure an examination or opinion if the evidence of 
record contains competent evidence that the claimant has a 
current disability, and indicates that the disability may be 
associated with service, but does not contain sufficient 
medical evidence to make a decision on the claim.  
38 U.S.C.A. § 5103A(d).  The Board notes the service medical 
records report complaints of left shoulder pain in February 
1995.  During his March 1991 separation examination the 
veteran asserted that he experiences a painful or "trick" 
shoulder; he explained that his left shoulder was painful 
sometimes after lifting.  The examiner noted that he had pain 
in the left shoulder.  Additionally, there is medical 
evidence that the veteran has a current left shoulder 
disorder; a January 2003 VA examination revealed bursitis of 
the left shoulder.  In order to provide the veteran the 
assistance required by the VCAA, a VA examination with 
medical etiology opinion would possibly aid in substantiating 
the veteran's claim for service connection for residuals of 
acromioclavicular joint strain, left shoulder.

Accordingly, the case is REMANDED for the following action:

1. The RO must review the claims file and 
ensure that all VCAA notice obligations 
have been satisfied in accordance with 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002), and any other applicable 
legal precedent.

2.  The RO should schedule the veteran 
for an orthopedic examination.  All 
indicated tests should be accomplished.  
The claims folder and a copy of this 
REMAND must be made available to and be 
reviewed by the examiner prior to the 
examination.  Thereafter, the examiner 
should express an opinion as to whether 
it is as likely as not that the veteran's 
current left shoulder condition had its 
onset or underwent an increase in 
severity as a result of his period of 
service.  The examiner should set forth 
the basis for his conclusion.

3.  Thereafter, the RO should 
readjudicate the issues on appeal to 
include consideration of all evidence of 
record.  If the disposition of the claim 
remains unfavorable, the RO should 
furnish the veteran and his 
representative a supplemental statement 
of the case and afford applicable 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).







This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



